Case 8:20-cv-00366-DOC-KES Document 34 Filed 06/22/20 Page 1of1 Page ID #:341

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SA CV 20-00366-DOC (JDEx) Date June 22, 2020
Title PRITISH VORA v. PNC BANK, N.A.

 

 

 

PRESENT: HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

Kelly Davis Debbie Gale
Deputy Clerk Court Reporter
ATTORNEYS PRESENT FOR PLAINITFF: ATTORNEY PRESENT FOR DEFENDANT:
Pritish Vora, pro se Cathy Granger
Richard Klein

PROCEEDINGS: SCHEDULING CONFERENCE

Case called. The Court confers with counsel. The Scheduling Conference is not held.
The parties inform the Court of a full settlement and the Court accepts the settlement. Any
pending deadlines and hearings are vacated by the Court. This case is now closed.

12

 

Initials of Deputy Clerk kd

 

cc:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
